Title: From George Washington to John Morgan, 17 December 1779
From: Washington, George
To: Morgan, John


        
          Sir
          Head Quarters Morris Town 17th Decemr 1779.
        
        Inclosed you have the Copy of a letter which I received from Mr Laurance the Judge Advocate after he had examined and considered the several papers transmitted to me by Congress on the subject of your Complaints against Docr Shippen, which were put into his hands, in order that he might form the Charges for his Arrest. It is my wish and intention to arrest the Doctor as soon as it can be done and to bring on his trial immediately after those of General Arnold and Colo. Hooper are finished: But you will perceive by the letter from the Judge Advocate, that you have not laid the charges with sufficient certainty and precision on which to found an Arrest and which must be done before it can be made. I therefore request that you will furnish me as soon as possible with the specific charges which you mean to prefer against him, as without they are more particularly defined the Business cannot be proceeded upon. I am Sir Your most obt Servt
        
          Go: Washington
        
      